Case: 18-11145   Date Filed: 01/24/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11145
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:17-cr-00019-HL-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

BURT DENSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (January 24, 2019)

Before WILSON, MARTIN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-11145     Date Filed: 01/24/2019    Page: 2 of 4


      Burt Denson pleaded guilty to two counts of possession of cocaine with

intent to distribute under 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court

imposed a 185-month sentence. Denson now appeals, arguing that his sentence is

procedurally unreasonable because the court improperly counted his two prior

felony convictions separately in determining whether the career offender

designation applied under U.S.S.G. § 4B1.1(a). We disagree and affirm.

      We review the procedural reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 46 (2007). But we review the

sentencing court’s interpretation of the Sentencing Guidelines and its application

of the Guidelines to the facts de novo. United States v. Barrington, 648 F.3d 1178,

1194–95 (11th Cir. 2011). And we review the sentencing court’s factual findings

for clear error. United States v. Cubero, 754 F.3d 888, 892 (11th Cir. 2014).

      The Guidelines provide for an offense level enhancement if a defendant is a

career offender. U.S.S.G. § 4B1.1(a). In addition, a defendant who is a career

offender automatically has a criminal history category of VI. Id. To be a career

offender under the Guidelines: (1) the defendant must have been at least eighteen

years old at the commission of the instant offense; (2) the instant offense must be a

felony that is either a crime of violence or a controlled substance offense; and (3)

the defendant must have at least two prior felony convictions of either a crime of

violence or a controlled substance offense. Id. The instructions for computing

                                          2
                Case: 18-11145        Date Filed: 01/24/2019       Page: 3 of 4


criminal history contained in U.S.S.G. § 4A1.2 apply to § 4B1.1. See U.S.S.G.

§ 4B1.2, cmt. 3.

       If the defendant has multiple prior sentences, the sentencing court must

determine whether those sentences should be counted separately or treated as a

single sentence for purposes of making the career offender determination under

§ 4B1.1(a). U.S.S.G. § 4A1.2(a)(2). “Prior sentences are always counted

separately if the sentences were imposed for offenses that were separated by an

intervening arrest (i.e., the defendant is arrested for the first offense prior to

committing the second offense).” Id. If there is no intervening arrest, however,

prior sentences count separately “unless . . . the sentences were imposed on the

same day.” Id. An intervening arrest is “one that comes in between the

commission of the first criminal act and the second.” United States v. Wright, 862

F.3d 1265, 1281 (11th Cir. 2017) (holding that an intervening arrest occurred when

the defendant committed a second offense after he was arrested for the first

offense).

       The undisputed record indicates that, on the same day, Denson was

sentenced for both of his prior convictions for possession of marijuana with intent

to distribute.1 As the government acknowledges, without an intervening arrest, the


1
  The government also argues that Denson’s August 2006 arrest for driving with a suspended
license is an intervening arrest. This Court has not addressed whether the intervening arrest must
be for the first offense, or whether any intervening arrest is sufficient to satisfy § 4A1.2’s
                                                3
                Case: 18-11145        Date Filed: 01/24/2019       Page: 4 of 4


district court should not have counted the two prior offenses separately. See

U.S.S.G. § 4A1.2(a)(2). The undisputed record also indicates, however, that the

offenses were “separated by an intervening arrest.” Id. Denson committed, and

was arrested for the first marijuana offense in August 2006. Approximately five

months later, in January 2007, Denson committed and was arrested for the second

marijuana offense. Because Denson was arrested for the first offense over five

months before he committed the second offense, the two offenses were separated

by an intervening arrest. See Wright, 862 F.3d at 1281–82. The district court thus

properly counted Denson’s prior offenses separately to determine that that Denson

was a career offender under U.S.S.G. § 4B1.1(a). The sentence is procedurally

reasonable, and accordingly, we affirm.

       AFFIRMED.




intervening arrest rule. See United States v. Espinoza, 677 F.3d 730, 736 (5th Cir. 2012)
(holding that, under the Guidelines, “offenses are separated by an intervening arrest when ‘the
defendant is arrested for the first offense prior to committing the second offense’” (quoting
U.S.S.G. § 4A1.2(a)(2))). Because we conclude that Denson’s arrest for the first marijuana
offense is an intervening arrest, we decline to reach that question here.
                                                4